Citation Nr: 1818073	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbar spine disability, rated as 10 percent disabling prior to June 20, 2012, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Navy from September 1997 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified before the Board at a hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in August 2014, July 2016 and May 2017, at which times it was remanded for additional development.  It is again returned to the Board.

During the pendency of the Veteran's appeal following the first remand, in a February 2015 rating, the RO increased the disability evaluation of the service-connected cervical spine disorder to 20 percent effective from the October 20, 2008, date of claim.  The RO increased the disability evaluation for the service-connected lumbar spine to 20 percent effective June 20, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The issues have been characterized to reflect these increases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once again it is necessary to remand this matter.  The Board notes that the Veteran's representative has argued in a January 2018 brief that development of this appeal remains incomplete and has requested the Board remand this matter again for appropriate examinations that comply with the most recent remand's instructions of May 2017.  The representative pointed out that the Board had directed two specific VA examinations be conducted, both orthopedic and neurological, but the VA examination conducted in October 2017 was a single examination which primarily addressed the orthopedic aspects of the cervical and lumbar spine disabilities.  The representative argued that the examination is inadequate for this reason.  

The representative also noted that the examining physician was an internist, and questioned the sufficiency of the October 2017 VA examination because the examiner was not an orthopedic or neurological specialist.  The Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Absent evidence or argument which called into question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  

The Board does not find evidence sufficient to rebut the presumption of competence in the October 2017 VA examiner, despite the representative's allegations; however, the adequacy of the October 2017 examination for neurological manifestations is called into question, particularly in light of some recent VA records suggesting additional testing for neurological issues should be conducted.  The October 2017 VA examiner is noted to have determined that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy, nor any other neurological manifestations during examination of both the cervical and lumbar spine, although intervertebral disc syndrome (IVDS) for both neck and back was confirmed.  This opinion was made despite the fact that reflexes were hypoactive (1+) throughout the upper and lower extremities, although strength and sensory examinations were normal, and despite the history of pain in the upper and lower extremities noted in the records including a June 9, 2017 office note reviewed by this examiner.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above cited issues with the adequacy of the October  2017 VA examination, the Board finds that a VA neurological disorders examination should be conducted separately from the orthopedic disorders VA examination, to include any testing deemed necessary.  

Additionally the records pertinent to this appeal continue to be incomplete.  If the Board finds that the medical evidence in the record is not adequate, it must remand for further development. Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).  The most recent VA records dated from May and June 2017 indicated that the Veteran was authorized referral to neurology for EMG/NCV as well as for further MRI, CT scan and other diagnostic studies study for a provisional diagnosis of IVDS with radiculopathy of both the cervical and lumbar spine.  See 49 pg. CAPRI received 7/3/17 at pgs. 8, 15.  Additionally in June 2017 the Veteran was referred to pain management for a spinal cord stimulator. Id. pg. 1.   No medical records after June 30, 2017, are associated with the electronic record; however the October 2017 VA examiner is noted to have referred to records including from NVC Triwest pain management and Andrews Institute Rehab on July 5, 2017, and July 13, 2017.  Thus additional pertinent records should be obtained, including these records.  In this regard the Veteran is noted to have not responded to a May 2017 VA letter requesting he complete and return authorization forms for private records.  Given the need for further development, he should be provided with another opportunity to assist the VA in obtaining pertinent private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain updated medical records (VA or private) to specifically include any non-VA evaluation and/or treatment for cervical and/or lumbar spine disorder obtained pursuant to the April 28, 2017 request for non-VA orthopedic care, and additional VA and non-VA treatment records since June 30, 2017, including records for EMG/NCV and other diagnostic studies (CT, MRI etc.) and records from NVC Triwest pain management and Andrews Institute Rehab. Any additional treatment records identified by the Veteran should be obtained and associated with the claims file (Consent to obtain records should be obtained where necessary.) 

2.  Thereafter schedule the Veteran for a separate VA neurological examination with a physician to determine the severity of his cervical and lumbar spine disabilities from a neurological standpoint.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made. 

3.  After completing the above, and any other development deemed necessary, to include obtaining an additional orthopedic VA examination if the evidence reflects a worsening of orthopedic symptoms since October 2017, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




